 
Exhibit 10.12

 
H2DIESEL, INC.
 
Stock Option Agreement
 
1. Grant of Option. In accordance with and subject to the terms and conditions
of this Stock Option Agreement (the “Agreement”), H2Diesel, Inc., a Delaware
corporation (the “Corporation”, which term shall include any entity which
acquires, through merger, share exchange, purchase of assets or otherwise,
substantially all of the capital stock or assets of the Corporation), grants to
David A. Gillespie (the “Optionee”) a nonqualified stock option (the “Option”)
to purchase the number of shares (the “Option Shares”) of its common stock, par
value $.0001 per share (“Common Stock”), set forth on each of Schedule 1 and
Schedule 2 attached hereto (collectively, the “Schedules”), at the initial
option exercise price of $1.50 per share (such price, as it may be adjusted
hereunder from time to time, the “Exercise Price”). Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Employment
Agreement of even date herewith between the Corporation and the Optionee, as
such agreement may be amended, supplemented, amended and restated or otherwise
modified from time to time.
 
2. Acceptance by Optionee. The exercise of the Option or any portion thereof is
conditioned upon acceptance by the Optionee of the terms and conditions of this
Agreement, as evidenced by the Optionee’s execution and delivery of the
Schedules to this Agreement to the Corporation.
 
3. Vesting of Option. The Options shall vest in the tranches as set forth in the
Schedules and such vested Options shall be exercisable in accordance with this
Agreement.
 
4. Expiration of Option. The Options shall expire on the expiration date set
forth in the Schedules (the “Expiration Date”) unless earlier terminated as set
forth in Section 6 below, and may not be exercised after such date.
 
5. Conditions to Exercise of Option. Except as otherwise set forth in Section 6,
the Optionee may exercise the Option or any portion thereof to the extent then
vested at any time or from time to time during the period commencing on the
grant date set forth on the Schedules and ending on the Expiration Date. The
Option may be exercised only by the Optionee or, in the event of his death or
incompetence, his personal representative or heirs, as the case may be.
 
6. Termination of Employment. (a) Upon termination of the Optionee’s employment
by the Corporation or any of its subsidiaries due to the death of the Optionee,
any vested Options may be exercised on or before the Expiration Date.
 
(b) Upon termination of the Optionee’s employment by the Corporation or any of
its subsidiaries due to a Disability, the next unvested tranche of performance
options set forth on Schedule 2 hereto (the “Performance Options”) will vest if
the applicable Performance Targets are actually met and any vested Options may
be exercised on or before the Expiration Date.
 
(c) Upon termination of the Optionee’s employment by the Corporation or any of
its subsidiaries for Cause, any vested Option may be exercised at any time or
from time to time until and including the 30th day after such termination.
 


--------------------------------------------------------------------------------



(d) Subject to Section 6(e) below, Upon termination of the Optionee’s employment
by the Corporation or any of its subsidiaries without Cause or for Good Reason,
then all of the unvested time based options set forth on Schedule 1 hereto (the
“Time Based Options”) will vest and the next tranche of unvested Performance
Options will vest as if the applicable Performance Targets had been met.
Additionally, such vested portions of the Options may be exercised on or before
the Expiration Date.
 
(e) If there is a Change of Control in the Corporation and within twelve (12)
months thereafter the Optionee’s employment by the Corporation or any of its
subsidiaries is terminated without Cause or for Good Reason, then all unvested
Time Based Options and all unvested Performance Options will vest and may be
exercised on or before the Expiration Date.
 
(f) Notwithstanding anything in this Agreement to the contrary, in no event may
any Option be exercised following the Expiration Date nor may any Option be
exercised with respect to the unvested portion thereof.
 
7. Procedure for Exercise. (a) The vested portion of the Options may be
exercised for the number of Option Shares specified in a written notice
delivered to the Corporation at least five days prior to the date on which
purchase is requested (such notice, an “Exercise Notice”), accompanied by full
payment in cash of the aggregate Exercise Price in respect of such Option
Shares. If specified in the Exercise Notice, payment of such Exercise Price may
also be made by means of the Corporation retaining from the Option Shares to be
delivered upon exercise of the Option, or portion thereof, that number of Option
Shares having an aggregate Fair Market Value (as defined below) on the date that
the Exercise Notice is delivered to the Corporation (the date that the Exercise
Notice is delivered to the Corporation being referred to as the “Valuation
Date”; provided, however, that if such date is not a day on which securities
markets are open for trading, then the Valuation Date shall be the first
succeeding date that such markets are open) equal to the aggregate Exercise
Price of the total number of Option Shares with respect to which the Optionee
shall then be exercising the Option. If upon exercise of all or a portion of the
Option there shall be payable by the Corporation or a subsidiary any amount for
withholding taxes, then, at the Corporation’s election and as a condition to
such exercise, either (i) the Corporation shall reduce the number of Option
Shares to be issued to the Optionee by a number of Option Shares of Common Stock
having an aggregate Fair Market Value on the Valuation Date equal to the amount
of such withholding tax or (ii) the Optionee shall pay such amount to the
Corporation or its subsidiary, as applicable.
 
(b) If any applicable law requires the Corporation to take any action with
respect to the Option Shares specified in the Exercise Notice, or if any action
remains to be taken under the Certificate of Incorporation or Bylaws of the
Corporation, as in effect at the time, to effect due issuance of Option Shares,
then the Corporation shall take such action and the day for delivery of such
Option Shares shall be extended for the period necessary to take such action.
The Optionee shall not have any of the rights of a shareholder of the
Corporation under the Option.
 
(c) As used herein, the phrase “Fair Market Value” shall mean (i) if the Common
Stock is listed or admitted for trading on a national securities exchange, an
automated quotation system or the Over-the-Counter Bulletin Board, the last
reported sale price per share of the Common Stock on the Valuation Date, or, in
case no such reported sale takes place on such day or is
 


--------------------------------------------------------------------------------


 
reported, then the average of the last reported per share bid and ask prices for
shares of the Common Stock on such date (or if such bid and ask prices are not
available on such date, the most recent preceding date), in either case as
officially reported by such securities exchange, quotation system or Bulletin
Board on which the Common Stock is listed or admitted to trading, (ii) if not so
listed or admitted for trading, the fair market value of a share of the Common
Stock as determined by the Corporation’s board of directors in good faith, or
(iii) if such exercise is in connection with a merger or consolidation of the
Corporation in which the Corporation is not the survivor or in which the Common
Stock is exchanged for cash or other securities or a sale of all or
substantially all of the assets of the Corporation (collectively, a “Sale”), the
implied price per share of the Common Stock resulting from such Sale.
 
8. Adjustment of Exercise Price and Option Shares. (a) If, at any time prior to
the Expiration Date, the number of outstanding shares of Common Stock is (i)
increased by a stock dividend payable in shares of Common Stock or by a
subdivision or split-up of shares of Common Stock, or (ii) decreased by a
combination of shares of Common Stock, then, following the record date fixed for
the determination of holders of Common Stock entitled to receive the benefits of
such stock dividend, subdivision, split-up, or combination, the Exercise Price
shall be adjusted to a new amount equal to the product of (A) the Exercise Price
in effect on such record date, and (B) the quotient obtained by dividing (x) the
number of Option Shares for which the Option was exercisable on such record date
without giving effect to the event referred to in the foregoing clause (i) or
(ii) (such number of Option Shares, the “Record Date Option Shares”), by (y) the
aggregate number of shares to which the Record Date Option Shares would have
been increased or decreased immediately after and as a result of the event
referred to in the foregoing clause (i) or (ii) had the Record Date Option
Shares been issued immediately prior to such record date.
 
(b) Upon each adjustment of the Exercise Price as provided in Section 8(a), the
Optionee shall thereafter be entitled to subscribe for and purchase, at the
Exercise Price resulting from such adjustment, the number of Option Shares equal
to the product of (i) the number of Record Date Option Shares and (ii) the
quotient obtained by dividing (A) the Exercise Price existing prior to such
adjustment by (B) the new Exercise Price resulting from such adjustment.
 
9. Reclassification, Etc. In case of any reclassification or change of the
outstanding Common Stock of the Corporation (other than as a result of a
subdivision, combination or stock dividend), or in case of any consolidation of
the Corporation with, or merger of the Corporation into, another corporation or
other business organization (other than a consolidation or merger in which the
Corporation is the continuing corporation and which does not result in any
reclassification or change of the outstanding Common Stock of the Corporation)
at any time prior to the Expiration Date, then, as a condition of such
reclassification, reorganization, change, consolidation or merger, lawful
provision shall be made, and duly executed documents evidencing the same from
the Corporation or its successor shall be delivered to the Optionee, so that the
Optionee shall have the right prior to the Expiration Date to purchase, at a
total price not to exceed that payable upon the exercise of this Option as to
the number of Option Shares is then exercisable, the kind and amount of shares
of stock and other securities and property receivable upon such
reclassification, reorganization, change, consolidation or merger by a holder of
the number of Option Shares which might have been purchased by the Optionee
immediately prior to such reclassification, reorganization, change,
consolidation or merger, and in any such case
 


--------------------------------------------------------------------------------


 
appropriate provisions shall be made with respect to the rights and interest of
the Optionee to the end that the provisions hereof (including provisions for the
adjustment of the Exercise Price and of the number of shares purchasable upon
exercise of the Option) shall thereafter be applicable in relation to any shares
of stock and other securities and property thereafter deliverable upon exercise
of the Option.
 
10. Merger of Corporation. It is contemplated by the parties that the
Corporation may be acquired by an existing publicly traded entity by means of a
reverse merger. In the event of such a merger, the Corporation shall require
such publicly traded entity to assume the Time Based Options and the Performance
Options and to provide that they will be converted to an equivalent number of
options for the common stock of such publicly traded company.


11. Non-Transferability of Stock Options. The Option granted hereunder to the
Optionee shall not be transferable by the Optionee otherwise than by will, or by
the laws of descent and distribution.
 
12. No Right to Employment. Nothing contained in this Agreement, nor any action
taken by the board of directors, shall confer upon the Optionee any right with
respect to continuation of employment by the Corporation or a subsidiary as an
employee nor interfere in any way with the right of the Corporation or a
subsidiary to terminate the Optionee’s employment as an employee at any time
with or without Cause.
 
13. Compliance With Applicable Law. The issuance of the Option Shares pursuant
to the exercise of the Option is subject to compliance with all applicable laws,
including without limitation laws governing withholding from employees and
nonresident aliens for income tax purposes. 
 
14. Investment Representations; Restrictions on Option Shares. Unless a current
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) shall be in effect with respect to the Option Shares to be
issued upon exercise of the Option, the Optionee, by accepting the Option,
covenants and agrees that, at the time of exercise the Option, the Optionee will
deliver to the Corporation such written representations that the Corporation may
deem necessary or appropriate to ensure that the Option Shares are not required
to be registered under the Securities Act or applicable state securities laws.
The Optionee agrees that certificates representing Option Shares may bear a
legend substantially as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR TRANSFERRED UNTIL
THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER (WHICH, IN THE
DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER) THAT SUCH OFFER, SALE, PLEDGE, 

 

--------------------------------------------------------------------------------



TRANSFER OR OTHER DISPOSITION WILL NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.
 
15. Notices Generally. Any notice, request, consent, other communication or
delivery pursuant to the provisions hereof shall be in writing and shall be sent
by one of the following means: (i) by registered or certified first class mail,
postage prepaid, return receipt requested; (ii) by facsimile transmission with
confirmation of receipt; (iii) by overnight courier service; or (iv) by personal
delivery, and shall be properly addressed to the Optionee at the last known
address or facsimile number appearing on the books of the Corporation, or,
except as herein otherwise expressly provided, to the Corporation at its
principal executive office Attention: Chairman of the Board of Directors, or
such other address or facsimile number as shall have been furnished to the party
giving or making such notice, demand or delivery.
 
16. Miscellaneous.
 
(a) This Agreement has been duly authorized on behalf of the Corporation by the
board of directors. The Optionee represents that he is free to enter into this
Agreement and that his entering into this Agreement does not violate any
obligation that he has to any other person or legal entity.
 
(b) In the event that any provision of this Agreement would be held to be
invalid or unenforceable for any reason unless narrowed by construction, this
Agreement shall be construed as if such invalid or unenforceable provision had
been more narrowly drawn so as not to be invalid or unenforceable. If,
notwithstanding the foregoing, any provision of this Agreement shall be held to
be invalid or unenforceable for any reason, such invalidity or unenforceability
shall attach only to such provision and shall not affect or render invalid or
unenforceable any other provision of this Agreement.
 
(c) This Agreement sets forth the entire understanding of the Corporation and
the Optionee with respect to the subject matter hereof and cannot be amended or
modified except by a writing signed by both parties.
 
(d) Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto, and their
respective permitted successors and assigns, heirs and personal representatives.
 
(e) This Agreement may not be amended, and no provision of this Agreement may be
waived, except by a writing signed by Optionee and by a duly authorized
representative of the Corporation. Failure to exercise any right under this
Agreement shall not constitute a waiver of such right. Any waiver of any breach
of this Agreement shall not operate as a waiver of any subsequent breaches. All
rights or remedies specified for a party herein shall be cumulative and in
addition to all other rights and remedies of the party hereunder or under
applicable law
 
(f) This Agreement shall be interpreted, construed and administered in
accordance with the laws of the State of Florida without regard to its choice of
law provisions that would cause the laws of another jurisdiction to apply. For
the purposes of any suit, action, or other proceeding (collectively, a
“Proceeding”) arising out of this Agreement or any transaction contemplated
hereby, each of the parties hereto irrevocably submits to the exclusive
jurisdiction
 


--------------------------------------------------------------------------------


 
of the courts of the State of Florida located (i) in Palm Beach County and the
Federal Courts of the United States of America located in Palm Beach County,
Florida, or (ii) the county in which the Corporation’s principal executive
offices are located at the time any such Proceeding is commenced.
 
(g) This Agreement may be executed in counterparts which, taken together, shall
constitute a single original document.
 


 


 


 


 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the Date of Grant set forth in Schedules.
 
H2DIESEL, INC.
 
By: /s/ Lee S. Rosen
Name: Lee S. Rosen
Title: Chairman of the Board


--------------------------------------------------------------------------------



Schedule 1
Time Based Options
 




1. Name of Optionee:
David A. Gillespie
   
2. Number of Option Shares:
800,000 shares of Common Stock
   
3. Initial Option Exercise Price Per Share:
$1.50
   
4. Date of Grant:
October 18, 2006
   
5. Expiration Date:
October 18, 2016
   
6. Vesting Schedule:
option to purchase up to 200,000 shares of Common Stock shall vest on the date
of grant
     
option to purchase up to 200,000 shares of Common Stock shall vest on October
18, 2007
     
option to purchase up to 200,000 shares of Common Stock shall vest on October
18, 2008
     
option to purchase up to 200,000 shares of Common Stock shall vest on October
18, 2009

 
 





Accepted and agreed to as of October 18, 2006:
 
/s/ David A. Gillespie
David A. Gillespie




--------------------------------------------------------------------------------



Schedule 2
Performance Options

 
1. Name of Optionee:
David A. Gillespie
   
2. Number of Option Shares:
1,200,000 shares of Common Stock
   
3. Initial Option Exercise Price Per Share:
$1.50
   
4. Date of Grant:
October 18, 2006
   
5. Expiration Date:
October 18, 2016
   
6. Vesting Schedule:
option to purchase up to 400,000 shares of Common Stock shall vest in respect of
the fiscal year ending December 31, 2007 if the Performance Targets (defined
below) for such year are met
     
option to purchase up to 400,000 shares of Common Stock shall vest in respect of
the fiscal year ending December 31, 2008 if the Performance Targets for such
year are met
     
option to purchase up to 400,000 shares of Common Stock shall vest in respect of
the fiscal year ending December 31, 2009 if the Performance Targets for such
year are met
     
Commencing with the fiscal year ending December 31, 2007, the Performance
Targets for each fiscal year shall be established by the Compensation Committee
not later than February 28 of such fiscal year. The Compensation Committee shall
determine whether the Performance Targets for the preceding fiscal year have
been met not later than seven days after the date that the Corporation’s audited
financial statements in respect of such fiscal year become available. If such
Performance Targets are determined to have been met, the Performance Options in
respect of such fiscal year shall be deemed to be vested as of such date of
determination.

 
 


Accepted and agreed to as of October 18, 2006:
 
/s/  David A. Gillespie            
David A. Gillespie
 

